


110 HRES 667 EH: 
U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 667
		In the House of Representatives, U.
		  S.,
		
			September 20, 2007
		
		RESOLUTION
		
	
	
		That the following named Members be, and
			 are hereby, elected to the following standing committees of the House of
			 Representatives:
			Committee on Armed
			 Services:Mr. Langevin.
			Committee on Homeland
			 Security:Mr. Pascrell.
			Committee on Science and
			 Technology:Ms. Richardson (to rank immediately after Mr.
			 McNerney).
			Committee on Small
			 Business:Mr. Higgins and Ms. Hirono.
			Committee on Transportation and
			 Infrastructure:Ms. Richardson.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
